 K-MAR'T CORPORA FIO)NK-Mart Corporation and United Food and Commer-cial Workers International Ulnion, ,Local 896, AFI,-CIO. Case 14- CA 12138July 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JINKINSAND PNF. .()Upon a charge filed on January 2, 1979, by theRetail Clerks International Association, Local 896,AFL-CIO CLC, herein called the Charging Party orUnion, and duly served on K-Mart Corporation.herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 14, issued a complaint on February7, 1979, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an administrativelaw judge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices the com-plaint alleges, in substance, that the Union is the ex-clusive bargaining representative of an appropriateunit of Respondent's employees at the Harrisburg, Il-linois, store.2On or about October 25, 1977, Respon-dent agreed to a collective-bargaining agreement withthe Union covering the period from August 1, 1977,through January 30, 1979. By letter dated October 27,1978, the Union requested that Respondent meet andbargain for the period following expiration on Janu-ary 30, 1979, of the foregoing collective-bargainingagreement. By letter dated November 30, 1978, Re-spondent's agent, William Szykula, responded to theletter by stating, inter alia:...this is to advise that it is the Company'sintent to terminate said contract on the date ofits expiration.In light of the petition filed by the employees atthe Harrisburg store (Case No. 14-RD-654) theCompany is prohibited from bargaining withi The name of the Union is amended to reflect the new name resultingfrom the merger of Retail Clerks International Union and AmalgamatedMeatcutters and Butcher Workmen of North America, effective June 7.1979.2 The appropriate unit is:All employees employed by the Employer at its Harrisburg, Illinoi,store, excluding office clerical employees, maintenance employees, man-agers and owners, and members of their immediate fa-mily, one assistantmanager professional employees, guards and supervisors as defined Inthe Actyour Union. Once this matter is resolved we willreview the situation and, if appropriate, com-mence negotiations.Since on or anout November 30. 1978, and con-tinuing to date Respondent has refused to bargaincollectively with the Union as the employees' exclu-sive bargaining representative.In its answer Respondent denies that it agreed to acollective-bargaining agreement with the Union cov-ering the employees in the appropriate unit for theperiod from August 1, 1977, through January 30,1979. Respondent admits that the Union has beenand was the representative for purposes of collectivebargaining of employees in said appropriate unit, butasserts that it has a "good-faith doubt" as to whetherthe Union is now the representative of all employeesin said unit. Respondent asserts that a petition filedon November 6, 1978, seeking to decertify the Unionas the exclusive representative for the unit herein,raises a "good-faith doubt" on Respondent's part asto the continuing majority status of the Union as theexclusive representative of the employees in the unitinvolved herein. Accordingly, Respondent assertsthat it cannot bargain in good faith with the Union.On February 27, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently., on March 6,1979, the Board issued an Order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response in opposition to the Motion forSummary Judgment and attached two exhibits: (I) an"amended answer" to the complaint and (2) a letterdesignated "Exhibit B," to counsel for General Coun-sel which apparently relates to Settlement discussions.The counsel for General Counsel responded to Re-spondent's opposition and asserted that the"amended answer" fails to raise any issue of fact war-ranting hearing, and that Respondent's Exhibit B in-volves matters which need not and should not be con-sidered in determining whether the motion should begranted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:,Ruling on the Motion for Summary JudgmentThe complaint alleges that Respondent agreed to acollective-bargaining agreement effective August 1,1977. through January 30. 1979. a contract which was243 NLRB No. 78483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe subject of litigation in a prior unfair labor prac-tice case involving the same parties. K-Mart Corpora-tion, 238 NLRB 1173 (1978). In that case the Boardadopted the Administrative Law Judge's findings thatRespondent had refused to execute the agreed-uponcontract with the Charging Party. The Board orderedRespondent to execute the contract.3Subsequent tothe issuance of the Board's Decision and Order, apetition seeking to decertify the Charging Party wasfiled by an individual on November 6, 1978, anddocketed as Case 14-RD-654. On November 14,1978, the Regional Director for Region 14 dismissedthe petition based on the above-mentioned unfair la-bor practice.As noted, the complaint in the instant case allegesthat Respondent agreed to the contract which was thesubject of litigation in K-Mart Corporation, supra. Re-spondent, by its answer, denies that it agreed to acollective-bargaining agreement. Respondent's denialthat it did not agree to a collective-bargaining agree-ment was litigated in the prior proceeding and cannotbe relitigated in the current proceeding. Therefore,there is no issue of fact necessitating a hearing. Fur-ther, paragraph 8 of the complaint alleges that theCharging Party requested bargaining concerning"terms and conditions of employment for the periodfollowing expiration on January 30, 1979, of the col-lective-bargaining agreement described above." Re-spondent admits the allegation in paragraph 8. Also,the complaint, at paragraph 9, sets forth a portion ofa letter dated November 30, 1978, which was alleg-edly sent by Respondent to the Charging Party.Therein Respondent stated that it intended to termi-nate the "said contract on the date of its expiration."Respondent admits the allegation. The contract re-ferred to is the same collective-bargaining agreementthat Respondent elsewhere in its answer denies that itagreed to.Paragraph 10 of the complaint alleges that since onor about November 30, 1978, Respondent has failedand refused, and continues to fail and refuse, to meetwith the Union and confer in good faith with respectto wages, hours, and other terms and conditions ofemployment. Respondent, in its amended answer, de-nies this allegation and contends that the denial raisesissues of fact and law, and that it is entitled to a hear-ing at which it will adduce evidence in defense of thecharges leveled against it.Contrary to the contention of Respondent, we findthat by its conduct Respondent has refused to meet3 The case is currently pending enforcement in the Court of Appeals forthe Seventh Circuit. There is nothing in the circumstances herein to warrantdeparture from our present policy of processing our (aXS) summary judg-ment proceedings to a conclusion pending court adjudication of a relatedBoard unfair labor practice proceeding. See Burns International Security Ser-vices, Inc., 229 NLRB 112 (1977).with the Union, and that there is no issue of disputedfact warranting or requiring a hearing in this matter.The Regional Director's dismissal of the petition inCase 14-RD-654, to which- no appeal was taken,acted to terminate any issue concerning the majoritystatus of the Charging Party during the pendency ofunfair labor practice charges. While the petition wastimely filed, a question concerning representationcould not be raised then and cannot appropriately beraised at this time.4No substantial and previously unavailable evidencebeing offered, it follows that the Union has been, andis now, the exclusive collective-bargaining representa-tive of the employees, that Respondent has raised nounresolved matters requiring an evidentiary hearing,and that Respondent's refusal to bargain with theUnion is a violation of the Act. The General Coun-sel's Motion for Summary Judgment is therefore ap-propriate and is granted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent maintains its corporate headquartersin Troy, Michigan. Respondent also maintains storesthroughout the United States, including a store inHarrisburg, Illinois, where it is engaged in the saleand distribution of clothing, footwear, hardware,household goods, and related products. During the12-month period ending December 13, 1978, Respon-dent derived gross revenues in excess of $500,000 andpurchased and caused to be delivered directly to itsHarrisburg, Illinois, store from outside Illinois goodsand materials valued in excess of $50,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Interna-tional Union, Local 896, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe 8(a)(5) and (1) ViolationsOn or about October 25, 1977, Respondent agreedto a collective-bargaining agreement with the Union4Big Three Industries, Inc., 201 NLRB 197 (1973).484 K-MART CORPORATIONcovering the period from August I, 1977. throughJanuary 30, 1979, and covering the terms and condi-tions of employment of the employees in the follow-ing described unit:All employees employed by the Employer at itsHarrisburg, Illinois store, excluding office cleri-cal employees, maintenance employees, manag-ers and owners, and members of their immediatefamily, one assistant manager, professional em-ployees, guards and supervisors as defined in theAct.The Union is now, and at all material times hasbeen, the exclusive bargaining representative of theemployees in the above-described unit within themeaning of Section 9(a) of the Act. By letter datedOctober 27, 1978. the Union requested that Respon-dent meet and bargain concerning the terms and con-ditions of employment for the period following expi-ration on January 30, 1979, of the collective-bargaining agreement described above. Since on orabout November 30, 1978, and continuing to date Re-spondent has failed and refused and continues to failand refuse to bargain in good faith with the Union asthe exclusive collective-bargaining representative ofall employees in the unit described above.Accordingly, we find that Respondent, since on orabout November 30, 1978, and at all times thereafter,has refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that by such refusal Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached,embody such understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1. Respondent. K-Mart Corporation, is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Food and Commercial Workers Interna-tional Union, Local 896, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3. All employees employed by the Employer at itsHarrisburg, Illinois, store, excluding office clericalemployees, maintenance employees, managers andowners, members of their immediate families, oneassistant manager, professional employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4. The above-named labor organization has beenand is now the exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about November 30, 1978,and at all times thereafter to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed them by Section7 of the Act and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, K-Mart Corporation, Harrisburg, Illinois, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay. wages, hours, and other terms and con-ditions of employment with United Food and Com-mercial Workers International Union, Local 896,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:485 DE4CISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees employed by the Employer at itsHarrisburg, Illinois store, excluding office cleri-cal employees, maintenance employees, manag-ers and owners, and members of their immediatefamily, one assistant manager, professional em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Harrisburg, Illinois, place of businesscopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by the Re-gional Director for Region 14, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.s In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice eading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF IHENATIONAL LABOR RELA IONS BOARD)An Agency of the United States GovernmentWE WIlkl NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local896, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed by the Employer at itsHarrisburg, Illinois store, excluding office cleri-cal employees, maintenance employees, manag-ers and owners, and members of their immediatefamily, one assistant manager, professional em-ployees, guards and supervisors as defined in theAct. constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) ofthe Act.K-MART CORPORATION486